318 F.2d 322
EQUITY CAPITAL COMPANY, Appellant,v.MOTEL DEVELOPMENT, INC., and William J. Rochelle, Jr.,Trustee, Appellees.
No. 20319.
United States Court of Appeals Fifth Circuit.
June 12, 1963.

J. Manuel Hoppenstein, H. C. Chancellor, Chancellor & Wood, Dallas, Tex., for appellant.
Wm. J. Rochelle, Dallas, Tex., for appellees.
Before HUTCHESON, GEWIN and BELL, Circuit Judges.
PER CURIAM.


1
The appellant, Equity Capital Company, appeals from an order of the District Judge affirming the Referee in Bankruptcy holding that a loan made by Equity to Motel Development, Inc. was infected with usury and applying the Texas Usury Statute.


2
The appellant claims that the charges in question were a commission or brokerage fee and not interest, and thus claims the statute does not apply to the transaction in question.


3
It is our opinion that the question of whether the transaction was infected with usury was a question of fact to be determined by the Referee and reviewed by the District Judge; that there was substantial evidence to support the conclusion reached; and that the conclusion reached was not clearly erroneous.

The judgment is

4
Affirmed.